Citation Nr: 1638700	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  11-00 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for degenerative disc disease (DDD) of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Yoo, Counsel



INTRODUCTION

The Veteran served on active duty for training (National Guard) from February 1975 to June 1975 and had active service from October 1978 to May 1980.

This matter comes before the Board of Veteran's Appeals (Board) from a July 2010 rating decision of the Department of Veteran Affairs (VA), Regional Office (RO) in Houston, Texas.

In June 2014, this case was remanded for further development.  A review of the record indicates substantial compliance.  Stegall v. West, 11 Vet. App. 268, 271   (1998).

This appeal was processed using the Virtual VA and Veterans Benefits Management System paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.


FINDING OF FACT

There has been no demonstration by competent medical, or competent and credible lay, evidence of record that the Veteran's DDD of the lumbar spine is related to active duty.


CONCLUSION OF LAW

The criteria for service connection for a DDD of the lumbar spine have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A (West 2014); 38 C.F.R.        §§ 3.303, 3.307, 3.309, 3.310 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014);       38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). 

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide in accordance with 38 C.F.R. § 3.159 (b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

VA's duty to notify was satisfied by a letter dated March 2010.  See 38 U.S.C.A.   §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent treatment records and providing an examination when necessary.   38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has obtained the Veteran's service treatment records, and has reviewed the evidence in the electronic records systems.  

The RO has obtained the Veteran's service treatment records, VA treatment records, and private treatment records.  In June 2014, the Board remanded this appeal for the outstanding Social Security Administration (SSA) records.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  These records were obtained and associated with the Veteran's claims folder.  The Veteran has at no time referenced additional outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  The record indicates that the Veteran was also afforded a VA examination in June 2010, September 2014, and a supplemental opinion in February 2015, the results of which have been included in the claims file for review.  When VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The VA examiners indicated in the VA examination reports that the Veteran's claims file had been reviewed. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the Veteran is represented in this appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted argument and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication is not affected.

II. 
The Merits of the Claim

Under the laws administered by VA, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d).

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111   (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)). 

Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a veteran had a chronic condition in service or during the applicable presumptive period.  In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R.    §§ 3.307, 3.309. 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity is not established, then a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, the regulatory provisions pertaining to chronicity and continuity of symptomatology are constrained by 38 C.F.R. § 3.309(a), and thus such provisions are only available to establish service connection for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's treatment records, and all pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154(a) (West 2014).

The United States Court of Appeals for the Federal Circuit has rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not always accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Turning to the evidence of record, according to the Veteran's in-service treatment records, in March 1979, the Veteran reported a history of low back pain for the past week.  An examination at the time showed no costovertebral angle tenderness and noted low back syndrome.  In a May 25, 1979, treatment record, the Veteran reported low back pain that started a week ago due to a motor vehicle accident that occurred a week prior.  The assessment was a lumbar-sacral strain due to a motor vehicle accident.  In August 1979, the Veteran had intermittent low back pain for less than 6 years but had no pain at that time.  The April 1980 Report of Medical History at separation indicated the Veteran did not have recurrent back pain.  The Report of Medical Examination at separation did not indicate any abnormalities in the spine.  

The Veteran was afforded a VA examination in June 2010, in which the VA examiner opined that it was less likely as not that the Veteran's current lumbar condition is associated with his military service.  The VA examiner failed to discuss an August 1979 service treatment record in the claims file that reflects that the Veteran complained of lower back pain.  In addition, the June 2010 VA examiner stated that there was no evidence on record of complaints or treatment pertaining to the Veteran's low back disability from 1979 to 2009.  However, the Board noted in the June 2014 remand, that the claims file included a June 2003 VA treatment record which noted the Veteran complained of back problems and reported a prior history of a post-service 1991 motor vehicle accident in relation to three herniated discs.  The claims file also included VA medical records from 2007 and 2008, which during both years referenced back pain the Veteran was experiencing.  Therefore, based on the foregoing, the Board determined that a supplemental opinion, which considered the above noted evidence, should be obtained.

Upon remand, in September 2014 the Veteran was afforded a VA examination in which the VA examiner opined the Veteran's low back condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The VA examiner explained that although the in-service "military records show a transient series of back pain that had cleared by mid[-]1979 at which he declined [physical therapy] since his back was better" and where he reported he did not have low back pain and denied back complaints a year later.  Further, the VA examiner noted the x-rays showed that in 2007, the Veteran had mild DDD of the L5-S1 28 years after the onset of low back complaints during his military service, which is the typical age and is too minimal to be post-trauma changes 28 years-old on x-rays.  

In February 2015, the VA examiner who conducted the September 2014 VA examination submitted a supplemental opinion to the effect that the Veteran's contention that he had back pain since service is disputed by the fact that the in-service treatment record showed he had back pain in 1979 but this was "minor and had soon cleared to a point that that he declined any further physical therapy and a year later checked 'NO' when asked on exit exam as regards [to] any back pain."  The VA examiner acknowledged the June 2003 medical assessment that noted back problems related to a 1991 motor vehicle accident would seem to show that any problems seen at the time could have some post-motor vehicle trauma aspect.  In addition, the VA examiner noted that the April 2007 VA progress notes cited chronic low back pain and three ruptured discs which would once seem to be likely partially related to the 1991 motor vehicle accident.  Furthermore, the VA examiner noted the December 2008 and May 2009 treatment records reflecting constant back pain complaints were valid.  However, the VA examiner explained that they were more likely to be related to the aging changes seen on x-ray in that time frame and that trauma produces much different x-ray changes than does aging.  Overall, the VA examiner stated again that the fact that the Veteran had "such mild changes 28 years after [military service] plus the [service treatment records] showing that he had minor incident in the military means that the changes that we see today ARE UNLIKELY related to the military events and are likely to be related to aging.  There is no evidence of any affect [sic] from the 1991 [motor vehicle accident]."

After consideration of the entire record and the relevant law, the Board finds that the Veteran's current low back disorder is not related to service, and service connection is not established.  The medical evidence of record as a whole supports the proposition that there is no etiological relationship between the origin and/or severity of the disability and his military service.  

Although the Board accepts that the Veteran experienced injury to his low back in service, there is no evidence of a chronic disability involving the low back during service or at separation.  In addition, the VA examiner opined that the Veteran's current low back disorder was less likely as not caused by or a result of his military service (as there was no medical evidence linking the in-service injury to his disabilities) but rather was related to aging.

The Board finds that the September 2014 VA examination and the February 2015 supplemental opinion report include the most thorough and factually supported opinions of record, given that they are consistent with other evidence of record and included review of the claims file.  This medical evidence is competent, credible and persuasive, as it is based on accurate facts and supported by a rationale.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008)

The Board also acknowledges the Veteran's contentions that his current low back disorder is related to service.  The Veteran is considered competent to report the observable manifestations of his claimed disability.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation"); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (lay testimony iterating knowledge and personal observations of witness are competent to prove that claimant exhibited certain symptoms at particular time following service).  However, the Veteran is not competent to opine on the diagnosis or etiology of his disability.  Where a determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In this case, the etiology of a low back disorder is a complex medical question that is not within the competence of a layperson.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).

Although the Veteran has stated his symptoms started during service there is no evidence that he had arthritis of the low back during service or that it was disabling to a compensable degree within one year of separation from active duty.  In fact, the evidence as discussed above demonstrates that the Veteran had mild DDD L5-S1; which is 28 years after the motor vehicle accident in service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) [noting that it was proper to consider the veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition he now raised]; see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) [affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of the claimed condition].  The Board also notes that the Veteran had no symptomatology at separation.  This lengthy period is evidence that there has not been a continuity of symptomatology, and it weighs against the claim.  Id. at 1330.

In arriving at this conclusion, the Board has considered the doctrine of reasonable doubt, but finds that the preponderance of the evidence is against a finding of entitlement to service connection for DDD of the lumbar spine; the claim is therefore denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, 3.312; Gilbert, 1 Vet. App. at 58 (if the Board rules against a veteran in a case where there are "two permissible views" of the evidence, the Board must provide an "adequate statement of [its] reasons or bases" in support of its determination that the veteran is not entitled to the benefit of the doubt) (internal quotations omitted).

						(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for DDD of the lumbar spine is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


